09/13/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0321
                                     _________________

 DON DANIELS, as conservator of the Estate of
 SARAH DANIELS,

              Plaintiff, Appellee,
              and Cross-Appellant,

       v.
                                                                   ORDER
 GALLATIN COUNTY, RICK BLACKWOOD,
 and ONE BEACON INSURANCE GROUP, LLC,
 d/b/a ATLANTIC SPECIALTY INSURANCE
 COMPANY,

              Defendants and Appellants.
                                _________________

       Appellants Gallatin County, et al. have filed a motion for extension of time within
which to file their opening brief.
       IT IS HEREBY ORDERED that Appellants are granted an extension of time to and
including October 18, 2021, within which to prepare, file, and serve their opening brief.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 13 2021